SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment be AFFIRMED.
Plaintiff-appellant Eon Shepherd, pro se, appeals from a judgment entered on March 25, 2003 by the United States District Court for the Northern District of New York (Kahn, /.), adopting Magistrate Judge DiBianco’s decision granting defendant-appellees’ motions for summary judgment as to Shepherd’s 42 U.S.C. § 1983 action, in which he claimed denial of access to the courts. We assume familiarity with the facts, the procedural context, and the issues on appeal.
For substantially the reasons stated by the district court, the judgment is AFFIRMED.